DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) In Figure 13, change the lower ELVDD to ELVSS.

    PNG
    media_image1.png
    508
    495
    media_image1.png
    Greyscale

(b) The Office noted an inconsistency in terminology for describing the light-emitting diode: OLED in Figure 13 vs. LED in Figure 14.  A similar inconsistency exists in the specification.  See page 20, lines 18, 22; page 21, lines 14, 16.  Change either Figure 13 or Figure 14 to make the terminology consistent.
(c) The claimed subject matter of claim 26—that is, the active pattern on the gate electrode—is not shown in the drawings.  If applicants keep the language, please provide a drawing to show this feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 15, lines 4-5: Line 4 and part of line 5 are a duplicate of lines 2-3.
Page 20, line 12: Add a comma after “(Ni)”.
Page 20, line 24 (last line): After “transistor” add “(TR)”.
Page 21, line 18: Add “organic” before “light” and change “LED” to “OLED”, unless applicants use “LED” to designate the light emitting diode.
Page 22, lines 14, 16: In each line, add “organic” before “light” and change “LED” to “OLED”, unless applicants use “LED” to designate the light emitting diode.
Page 23, lines 1, 5, 6: In each line, add “organic” before “light” and change “LED” to “OLED”, unless applicants use “LED” to designate the light emitting diode.
Page 24, lines 15, 16-17, and 20-21: In three places on this page, add “organic” before “light” and change “LED” to “OLED”, unless applicants use “LED” to designate the light emitting diode.
Page 29, line 10: Change “FIG. 16” to “FIG. 16A”.
Page 29, line 11: Change “FIG. 17” to “FIG. 16B”.
Page 29, line 13: Change “FIG. 16” to “FIG. 16A”.
Page 29, line 15: Change “FIG. 17” to “FIG. 16B”.
Appropriate correction is required.

Claim Objections
Claims 1-26 are objected to because of the following informalities:  
Claim 1, line 4: After “the first amorphous silicon layer”, add “to form an n-doped first amorphous silicon layer”.  This provides antecedent basis for line 8.
Claim 1, line 7:  After “the second amorphous silicon layer”, add “to form a p-doped second amorphous silicon layer”.  This provides antecedent basis for lines 8-9.
Claims 2-7 are objected to for depending from objected-to base claim 1.
Claim 3, line 2: Please provide antecedent basis for “the amorphous silicon layer”.  Compare with claim 1, lines 3, 5.
Claim 8, line 11: Delete “and” at the end of the line.
Claims 9-18 are objected to for depending from objected-to base claim 8.
Claim 19, line 3: After “the first amorphous silicon layer”, add “to form an n-doped first amorphous silicon layer”.  This provides antecedent basis for line 6.
Claim 19, line 5:  After “the second amorphous silicon layer”, add “to form a p-doped second amorphous silicon layer”.  This provides antecedent basis for lines 6-7.
Claims 20-26 are objected to for depending from objected-to base claim 19.
Claim 23, line 2: Please provide antecedent basis for “the amorphous silicon layer”.  Compare with claim 19, lines 2, 4.
Claim 26, line 3: Please provide antecedent basis for “the active pattern”.  Also, is the active pattern on the gate electrode?  The arrangement shown in the figures is a top-gate TFT, not a bottom-gate TFT.α
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which depends from claim 2, which depends from claim 1:  This claim is rejected on two bases.  First, no antecedent basis has been provided for “the amorphous silicon layer”.  Because no antecedent basis has been provided, claim 3 is rejected as indefinite.  Second, in line 3, claim 3 refers to “after the cleaning of the amorphous silicon layer with hydrofluoric acid”.  In claim 2, line 5, the claim recites “cleaning the substrate with hydrofluoric acid” (emphasis added), not cleaning the amorphous silicon layer with hydrofluoric acid.  Because the claim language is unclear as to what is being cleaned, claim 3 is rejected as indefinite.  Note: If applicants amend claim 2 to address the second Section 112(b) rejection of claim 3, the Office directs applicants’ attention to claim 20, which has similar language to that in claim 2.
Regarding claim 23, which depends from claim 19: This claim is rejected on two bases.  First, no antecedent basis has been provided for “the amorphous silicon layer”.  Because no antecedent basis has been provided, claim 23 is rejected as indefinite.  Second, this claim recites “after the washing of the amorphous silicon layer with hydrofluoric acid.”  This washing step is not defined in either claim 23 or claim 19.  (A “cleaning” step is defined in claim 20, but still that is not a “washing” step.)  Because the washing step has not been defined in either claim 23 or claim 19, claim 23 is rejected as indefinite.
Regarding claim 25, which depends from claim 19: This claim requires “forming a source electrode and a drain electrode that are respectively electrically connected to the source region and the drain region on the gate electrode.” (emphasis added).  This language is confusing because source region and the drain region are not “on” the gate electrode”.  Because the language is confusing, claim 25 is rejected as indefinite.  The Office suggests deleting “on the gate electrode”.  Compare with the language of claim 17.
Regarding claim 26, which depends from claim 19: This claim is rejected on two bases.  First, no antecedent basis has been provided for “the active pattern”.  Because no antecedent basis has been provided, claim 26 is rejected as indefinite.  Second, the claim requires “forming a first electrode electrically connected to the active pattern on the gate electrode”. (emphasis added).  The active pattern is not on the gate electrode.  Because the language is confusing, claim 26 is rejected as indefinite.  The Office suggests changing “to the active pattern on the gate electrode” to “to the drain region” or by defining a thin film transistor and reciting that the first electrode is electrically connected to the thin film transistor.  Compare with the language of claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee, U.S. Pat. Pub. No. 2018/0114866, Figure 2, which incorporates by reference Lee Figure 1.

Lee, Figures 2, 1:

    PNG
    media_image2.png
    299
    328
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    211
    300
    media_image3.png
    Greyscale

Regarding claim 8:  Lee Figure 2, which incorporates by reference Lee Figure 1, discloses a display device comprising: a substrate (100); a thin film transistor (120, 130, 150, 160, 170, 181, 182) disposed on the substrate (100); and a display element (LD) disposed on the thin film transistor, wherein the thin film transistor includes: an active pattern (120) disposed on the substrate (100), the active pattern (120) including a source region (120S), a drain region (120D), and a channel region (120C) disposed between the source region (120S) and the drain region (120D); a gate insulating layer (150) disposed on the active pattern (120); and a gate electrode (160) disposed on the gate insulating layer (150) in a region corresponding to the channel region (120C), and wherein the channel region (120C) includes an N-type impurity and a P-type impurity.  Lee specification ¶¶ 55-67, 35-53.
Regarding claim 11, which depends from claim 8: Lee discloses the P-type impurity is any one of boron (B) and fluorine (F).  Id. ¶ 42 (boron).
Regarding claim 12, which depends from claim 8: Lee discloses the N-type impurity is phosphorus (P).  Id.
Regarding claim 17, which depends from claim 8: Lee discloses the thin film transistor further includes a source electrode (181) and a drain electrode (182) that are electrically connected to the source region (120S) and the drain region (120D), respectively.  Id. ¶ 49.
Regarding claim 18, which depends from claim 8: Lee discloses that the display element (LD) includes: a first electrode (191) electrically connected to the thin film transistor; an emission layer (192) disposed on the first electrode (191); and a second electrode (193) disposed on the emission layer (192).  Id. ¶¶ 60, 61, 64, 65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Yamazaki, U.S. Pat. No. 6,605,497.
Regarding claim 13, which depends from claim 8:  Lee is silent as to the active pattern thickness. 
Yamazaki, directed to similar subject matter, discloses an amorphous silicon film with a thickness of 25-150 nm, which corresponds to 250-1500 Å, Yamazaki specification, col. 8, ll. 13-52, and overlaps the claim requirement of 300-500 Å.  Yamazaki discloses crystallized silicon patterns that form the basis of TFTs.  Id. col. 9, ll. 1-6.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to use the Yamazaki thickness because the Yamazaki thickness is suitable for its intended purpose.  
Regarding claim 14, which depends from claim 8: Lee is silent as to the P-type impurity concentration.
Yamazaki, directed to similar subject matter, discloses the channel region as being substantially intrinsic, which Yamazaki defines as having an impurity concentration not greater than the spin density, or the concentration of the impurity is between 1e14 -1e17 atoms/cm3.  Id. col. 10, ll. 40-46.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to include the Yamazaki concentration because the Yamazaki concentration is suitable for its intended purpose.
Regarding claim 15, which depends from claim 8: Lee is silent as to the N-type impurity concentration.
Yamazaki, directed to similar subject matter, discloses the channel region as being substantially intrinsic, which Yamazaki defines as having an impurity concentration not greater than the spin density, or the concentration of the impurity is between 1e14 -1e17 atoms/cm3.  Id. col. 10, ll. 40-46.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to include the Yamazaki concentration because the Yamazaki concentration is suitable for its intended purpose.
Regarding claim 16, which depends from claim 8: Lee is silent as to whether the N-type concentration and the P-type concentration are substantially the same.
Yamazaki, directed to similar subject matter, discloses the channel region as being substantially intrinsic, which Yamazaki defines as having an impurity concentration not greater than the spin density, or the concentration of the impurity is between 1e14 -1e17 atoms/cm3.  Id. col. 10, ll. 40-46.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Lee to include the Yamazaki concentration because the Yamazaki concentration is suitable for its intended purpose.  Both species of N-type and P-type impurities would be present in substantially equal amounts so as to maintain the channel region as substantially intrinsic.

Allowable Subject Matter
Claims 1, 2, 4-7, 19-22, and 24 stand objected to for informalities but would be allowable if the objections were addressed.
Claims 3, 23, 25, and 26 stand rejected under Section 112(b) and in the case of claims 3, 23, and 26, stand objected to for informalities, but would be allowable, based on their dependency from allowable claims 1 and 19, if the Section 112(b) rejections and informalities were addressed.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Lee, U.S. Pat. Pub. No. 2011/0146759, discloses a manufacturing method of a polycrystalline silicon layer, the method comprising: forming a first p-type amorphous silicon layer on a substrate; forming a second amorphous n-type silicon layer on the p-doped first amorphous silicon layer; and crystalizing the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer by irradiating a laser beam onto the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer to form a polycrystalline silicon layer.  Lee specification ¶¶ 45-50.  Lee does not disclose the specific order n-type layer first, then p-type layer, but this is common in the art.  However, Lee specifically discloses that the first amorphous silicon layer is doped in situ, as is the second amorphous silicon layer.  There are no additional doping steps, which are required by the claims.  Doping techniques (implant vs. in situ doping) can be interchangeable, but in this instance, Lee is directed to a different type of device than the pending application.  After consideration of the application and of the prior art, the Office determines that modifying Lee to render obvious claim 1 would require impermissible hindsight, which is contrary to Section 103 case law.  For these reasons, claim 1 is allowable.
Similarly, Hong, U.S. Pat. Pub. No. 2021/0005452, discloses a manufacturing method of a polycrystalline silicon layer, the method comprising: forming a first N-type amorphous silicon layer on a substrate; forming a second p-type amorphous silicon layer on the n-doped first amorphous silicon layer; and crystalizing the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer to form a polycrystalline silicon layer.  Hong specification ¶¶ 68-77.  The p-type silicon layer is later patterned to form source and drain contacts.  However, Hong discloses disadvantages to using laser annealing.  In light of the application and Hong, the Office again determines that modifying Hong to render obvious claim 1 would require impermissible hindsight, which is contrary to Section 103 case law.  Claim 1 is allowable.
Claim 19 has similar limitations and is allowable for the same reasons.
As for claims 9 and 10, the Lee reference used in the rejections above does not disclose the claimed gradients.  While gradients in concentration with respect to thickness are known in the prior art, the prior art does not disclose the claimed gradient of one conductivity type of dopant species in the channel region when an opposite conductivity type of dopant species is present in the channel region.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming a first amorphous silicon layer on a substrate; doping an N-type impurity into the first amorphous silicon layer; forming a second amorphous silicon layer on the n-doped first amorphous silicon layer; doping a P-type impurity into the second amorphous silicon layer; and crystalizing the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer by irradiating a laser beam onto the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer to form a polycrystalline silicon layer”, in combination with the remaining limitations of the claim.
With regard to claims 2-7: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “concentration of the P-type impurity increases as the channel region approaches the gate insulating layer”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “concentration of the N-type impurity increases as a distance from the gate insulating layer increases”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “forming a first amorphous silicon layer on a substrate; doping an N-type impurity into the first amorphous silicon layer; forming a second amorphous silicon layer on the first amorphous silicon layer; doping a P-type impurity into the second amorphous silicon layer; crystalizing the n-doped first amorphous silicon layer and the p-doped second amorphous silicon layer by irradiating a laser beam onto the n-doped first amorphous silicon layer and the p-doped second amorphous to form a polycrystalline silicon layer; forming a polycrystalline silicon pattern by patterning the polycrystalline silicon layer; forming a gate insulating layer on the polycrystalline silicon pattern”, in combination with the remaining limitations of the claim.
With regard to claims 20-26: The claims have been found allowable due to their dependency from claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897